FILED
                           NOT FOR PUBLICATION
                                                                            SEP 06 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KHALID AHMAD HAMED,                              No.   16-55165

              Plaintiff-Appellant,               D.C. No. 8:14-cv-01639- KES

 v.

NANCY A. BERRYHILL, Acting                       MEMORANDUM*
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Karen E. Scott, Magistrate Judge, Presiding

                           Submitted August 30, 2017**
                              Pasadena, California

Before:      TASHIMA, FISHER, and BYBEE, Circuit Judges.


      Appellant Khalid Ahmad Hamed applied for Social Security disability

insurance benefits and supplemental security income. He alleged a disability


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
stemming from a variety of ailments, including hepatitis B (which then led to

cirrhosis, an enlarged spleen, and a platelet deficiency), chronic swelling in his

right leg, and back and neck pain. An Administrative Law Judge (“ALJ”) found

that although Hamed’s conditions were severe, he could still perform certain kinds

of work. In reaching this conclusion, the ALJ discounted the opinion offered by

Dr. Samir Azzam, one of Hamed’s treating physicians, and relied instead on the

opinions of Drs. D. Chan and Irvine Belzer, neither of whom actually treated or

examined Hamed. The ALJ’s denial of Hamed’s application was affirmed by the

district court.

       This appeal followed. We have jurisdiction pursuant to 28 U.S.C. § 1291

and 42 U.S.C. § 405(g), and we affirm.

       Hamed raises a single contention on appeal: that the ALJ erred by

discounting the opinion of Dr. Azzam, in favor of the opinions of non-treating,

non-examining physicians. “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the

claimant.” Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1222 (9th Cir. 2010)

(citation omitted). This rule, however, is not absolute. As we have held, “[w]here

. . . a nontreating source’s opinion contradicts that of the treating physician but is

not based on independent clinical findings, or rests on clinical findings also


                                            2
considered by the treating physician, the opinion of the treating physician may be

rejected only if the ALJ gives specific, legitimate reasons for doing so that are

based on substantial evidence in the record.” Andrews v. Shalala, 53 F.3d 1035,

1041 (9th Cir. 1995) (emphasis added and citation omitted). See also Orn v.

Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (“If the ALJ wishes to disregard the

opinion of the treating physician, he or she must make findings setting forth

specific, legitimate reasons for doing so that are based on substantial evidence in

the record.” (emphasis added) (citation omitted)).

      Here, the opinion of Dr. Azzam, the treating physician, was contradicted by

the opinions of Drs. Chan and Belzer, even though they all relied on the same

clinical findings. Thus, under Andrews and Orn, the dispositive question is

whether the ALJ gave “specific, legitimate reasons” for discounting Dr. Azzam’s

opinions.

      The ALJ gave two such reasons. First, she determined that Dr. Azzam’s

opinion was unsupported by the record. This alone is sufficient. See Tommasetti

v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (explaining that an “incongruity”

between a treating physician’s questionnaire responses and a patient’s medical

records is a “specific and legitimate reason” for discounting the physician’s

opinions). Second, the ALJ discounted Dr. Azzam’s conclusions because he was


                                           3
too reliant on Hamed’s own discredited, subjective statements about his condition.

This is an independent ground for discounting Dr. Azzam’s opinions. See id. (“An

ALJ may reject a treating physician’s opinion if it is based ‘to a large extent’ on a

claimant’s self-reports that have been properly discounted as incredible.” (citation

omitted)); Fair v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989) (holding that a

treating physician’s reliance on a patient’s own discredited subjective complaints is

a specific and legitimate reason for discounting the physician’s opinion).

      Thus, the ALJ adequately explained her reasons for discounting Dr.

Azzam’s testimony.

      The judgment of the district court is AFFIRMED.




                                           4